DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bancroft (1,032,871) in view of Ashby (5,501,124).

    PNG
    media_image1.png
    282
    694
    media_image1.png
    Greyscale
Bancroft discloses all of the limitations of claim 1, i.e., a ratcheting tool having a handle 10 with a head 11 extending from the handle, the head includes first lower side, Fig. 2 and second sides upper side, Fig. 2, a cavity 12 in the first side lower side, Fig. 2, a drive gear 15 disposed in the cavity Figs. 1 and 2 having circumferentially disposed gear teeth 16, a pawl (with two hooks) 23 adapted to selectively engage the gear teeth Fig. 1 and a reversing lever 35 coupled to the pawl Figs. 1 and 3 to selectively cause the pawl to engage the gear teeth, wherein the reversing lever is positioned proximal to the second side upper side Fig. 2, the ratcheting tool comprising a pocket 20 disposed in the cavity Fig. 2; an indent 27 disposed in the pocket Fig. 2;  10a bias member 29 having first 30 and second 31 bias portions with a fulcrum 25/26 disposed therebetween, the first and second bias portions respectively apply bias to the pawl Figs. 1 and 4, depending on the position of the reversing lever, wherein the fulcrum 26 is positioned within the indent 27, Fig. 2 and between the reversing lever 35 and the first side lower side Fig. 2, meeting the functional/narrative language of wherein when the first hook of the pawl is selected to engage the gear teeth, the first bias portion15portion biases the first hook into engagement with the gear teeth, and when the second hook of the pawl is selected to engage the drive teeth, the second bias portion biases the second hook into engagement with the gear teeth, except for disclosing two pawls.

    PNG
    media_image2.png
    274
    455
    media_image2.png
    Greyscale
Ashby teaches a ratcheting wrench with two pawls 196, 196 engaged with a leaf spring 160, Fig. 2. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the single pawl of Bancroft with the double-pawl arrangement as taught by Ashby for larger torque transfer and greater strength.
Regarding claim 4, PA (prior art, Bancroft modified by Ashby) meets the limitations, i.e., the tool of claim 1, wherein the bias member 29 is flexible such that the fulcrum is insertable into the indent.
Regarding claim 5, PA meets the limitations, i.e., the tool of claim 1, wherein the first 30 and second 31 bias portions and the fulcrum 26 are integral with one another Figs. 1 and 2 Bancroft.
Claims 1, 4-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (7,987,747 “Ross”) in view of Bancroft.

    PNG
    media_image3.png
    488
    363
    media_image3.png
    Greyscale
Ross meets all of the limitations of claims 1 and 8, i.e., a tool comprising 10a handle not shown, Fig. 1; a head 10 extending from the handle, the head includes a cavity not numbered accommodating gear 20 with a pocket not numbered defining wall 34 and the lower chamber defined therein; a drive gear 20 having circumferentially disposed gear teeth 30 disposed within the cavity and adapted to apply torque to a work piece; 15first 16 and second 18 pawls adapted to selectively engage the gear teeth; and a bias member 22 having first 22a and second 22b bias portions with a fulcrum 38a disposed therebetween, meeting the functional/narrative language of, wherein when the first pawl is selected to engage the drive gear, the first bias member biases the first pawl into engagement with the gear teeth, and when the second pawl is 20selected to engage the drive gear, the second bias member biases the second pawl into engagement with the gear teeth, except for an indent disposed within the pocket, wherein the fulcrum is disposed within the indent.

    PNG
    media_image4.png
    216
    393
    media_image4.png
    Greyscale
Bancroft teaches a ratcheting wrench with a bias member having first and second portion with a fulcrum disposed therebetween and wherein the fulcrum is disposed within an indent 27 disposed in an accommodating pocket 20, Fig. 2, partially shown here.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Ross with an indent to receive the fulcrum as taught by Bancroft to enhance the operation to pivotally retain and secure the bias member.
Regarding claims 4 and 12, PA meets the limitations, i.e., the tool of claim 1, wherein the bias member 22 is flexible such that the fulcrum is insertable into the indent.
Regarding claims 5 and 13, PA meets the limitations, i.e., the tool of claim 1, wherein the first 22a and second 22b bias portions and the fulcrum 38a (modified) are integral with one another Fig. 1, Ross.
 Regarding claims 6 and 14, PA meets the limitations, i.e., the tool of claim 1, wherein the reversing lever 15 includes a knob not shown and first and second hooks solid tips of lever 15, Fig. 1, Ross opposite the knob.
Regarding claims 7 and 15, PA meets the limitations, i.e., the tool of claim 6, wherein the first and second hooks are respectively adapted to engage the first and second pawls based on the rotation of the reversing lever Fig. 1, Ross.
Regarding claim 9, PA meets the limitations, i.e., the tool of claim 8, further comprising a reversing lever 15, Ross operatively coupled to the first and second pawls and selectively causing either the first or second pawls notches engaging posts 17, Fig. 1 to engage the 9 55247211v.1gear teeth depending on a position of the reversing lever, wherein the first and second bias members respectively applying bias to the first and second pawls depending on the position of the reversing lever Ross 04:55-64, Fig. 1, phantom lines with solid hooked tip portions acting on posts 17 biasing the pawls.
Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 1 and 8 above, and further in view of Chen (6,691,594).
PA (prior art, Ross modified by Bancroft) as applied to claims 1 and 8 meets all of the limitations of claims 2 and 10, except for clearly disclosing a ball detent mechanism including a ball and a spring biasing the ball towards the reversing lever, the ball detent mechanism is disposed 20in the head.

    PNG
    media_image5.png
    361
    318
    media_image5.png
    Greyscale
 Chen teaches a reversing ratcheting wrench with a ball detent mechanism including a ball and a spring biasing the ball towards the reversing lever, the ball detent mechanism 44, 45 disposed 20in a depression 131 of the pocket 13 engaging positioning holes 411 of the reversing lever, Fig. 1 partially shown here. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with ball detent mechanism retained within a depression with positioning holes as taught by Chen to position and retain the direction control member at a selected different position within the positioning holes.
Regarding claims 3 and 11, PA (prior art, Ross modified by Bancroft and Chen) meets the limitations, i.e., the tool of claim 2 or 10, wherein the pocket includes a depression 131 (Chen) and wherein the ball detent mechanism is located within the depression.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
December 12, 2022						Primary Examiner, Art Unit 3723